MARTIN (Robert M.), Judge.
The defendant has presented one question on appeal, that being whether the trial court erred in its charge to the jury. Specifically, defendant contends that the trial court erred by failing to apply the law to the evidence in the jury instructions.
N.C. Gen. Stat. § 15A-1232 provides that:
Jury instructions; explanation of law; opinion prohibited. — In instructing the jury, the judge must declare and explain the law arising on the evidence. He is not required to state the evidence except to the extent necessary to explain the application of the law to the evidence. He must not express an opinion whether a fact has been proved.
In State v. Williams, 290 N.C. 770, 228 S.E. 2d 241 (1976), another armed robbery case, our Supreme Court outlined what is required by § 15A-1232. That opinion stated that
Ordinarily, a statement of the applicable law and the contentions of the parties, without applying the law to the substantive features of the case arising on the evidence, is insufficient under the rule of G.S. 1-180. [Citations omitted.] However, where the evidence is simple, direct, and without equivocation and complication, an explanation of the law and a statement of the evidence in the form of contentions is a sufficient compliance with the statute.
*210Id. at 773, 228 S.E. 2d at 243.
We believe that the contentions of the parties presently before us are no more equivocal or complicated than those under consideration in Williams. “While the charge is not a model to be followed, it is our opinion that under the factual situation here it is a sufficient compliance with the requirements of G.S. 1-180.” (Predecessor to N.C. Gen. Stat. 15A-1232.) State v. Best, 265 N.C. 477, 480, 144 S.E. 2d 416, 418 (1965).
We find in the trial court’s charge to the jury
No error.
Judges ARNOLD and WHICHARD concur.